DETAILED ACTION
This Office action is in response to the amendment and remarks filed on June 16th, 2022.  Claims 1, 3-9, 11-15, and 17-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-9, 11-15, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose a ultraviolet germicidal lamp, comprising a bracket, a power box, a heat sink, an ultraviolet light source, a lampshade, a quartz glass, a catalyst gauze, and a lamp frame; wherein the bracket is connected to the heat sink, and the power box is provided in the bracket; the heat sink is connected to the power box and is provided at a lower end of the power box; the ultraviolet light source is connected to the heat sink and is provided at a lower end of the heat sink; the lampshade is connected to the lower end of the heat sink and is sleeved on the ultraviolet light source; and the quartz glass, the catalyst gauze and the lamp frame are arranged at a lower end of the lampshade in sequence, and are fixed by clamping blocks provided on the lampshade.  The closest prior arts of record are US 2022/0193280 (James et al.), US 2021/01700061 (Kim et al.) and US 2018/0372309 (Lou et al.).
James et al. discloses a ultraviolet germicidal lamp, comprising a power box (multiple figures, element 14 & 38), a heat sink (multiple figures, element 46), an ultraviolet light source (multiple figures, element 18), a lampshade (multiple figures, element 42), and a lamp frame (multiple figures, element 16); wherein the heat sink is connected to the power box and is provided at a lower end of the power box; the ultraviolet light source is connected to the heat sink and is provided at a lower end of the heat sink; the lampshade is connected to the lower end of the heat sink and is sleeved on the ultraviolet light source; and the lamp frame is arranged at a lower end of the lampshade (multiple figures).
James et al. does not disclose a bracket, a quartz glass, or a catalyst gauze; wherein the bracket is connected to the heat sink, and the power box is provided in the bracket; and the quartz glass, the catalyst gauze and the lamp frame are arranged at a lower end of the lampshade in sequence, and are fixed by clamping blocks provided on the lampshade.  Kim et al. discloses a titanium dioxide catalyst gauze for use with an UV germicidal device (throughout).  Lou et al. discloses a light fixture comprising a bracket, a power box, a heat sink, a light source, a lampshade, a quartz glass, and a lamp frame; wherein the bracket is connected to the heat sink, and the power box is provided in the bracket; the heat sink is connected to the power box and is provided at a lower end of the power box (fig. 3 & 8 especially).  The lamp of Lou et al. is neither ultraviolet nor germicidal.  There is no obvious reason to combine these arts in such a way to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782. The examiner can normally be reached 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2881